DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Opperthauser (2008/0173773).  The reference to Opperthauser is the PGPub version of the Opperthauser reference in the PCT 7,520,475 and meets the claim limitations in the same way, if more information is needed please see the PCT.  The reference to Opperthauser discloses the recited pipe insulation coupling (10; title/abstract} far supporting a pipe (20; fig 1 for reference numbers) and for coupling adjacent ends (24, 26) of pipe insulation tubing (22), the pipe insulation coupling (70) comprising: an outer tube wall (32) extending along a longitudinal axis between a first end and a second end (34, 36}, wherein the outer tube wail is split longitudinally from the first end to the second end to define a first body portion (46) and a second body portion (48); 4 first planar interior wall (38) extending inwardly from the outer tube wall (32) transverse to the longitudinal axis between the first and second ends, wherein the first planar interior wall includes a center bore (40) for receiving the pipe (20) and the first planar interior wall provides an abutment for the adjacent ends of the insulation tubing ([0023]); and a sealing mechanism (58) extending longitudinally between the first and second ends of the outer tube wail for securing the first and second body portions together to retain the pipe and adjacent ends of insulation tubing, wherein the sealing mechanism comprises an outward sealing face (74) at an end of the first body portion and an inward sealing face (70) at an end of the second body portion (see Fig. 5), wherein when the pipe insulation coupling and the pipe insulation tubing are installed on the pipe, the sealing mechanism forms an air- tight seal to prevent air from entering the pipe insulation coupling ([0026] sets forth 360 degree closure which would naturally due to the closed surface create an air tight seal around the insulation ends the same as applicants would absent any structure that is different).  
With respect to the amended language to claim 1, the reference teaches a base structure formed by an integral structure (shown as 76 in fig 7) which is seen to be secured to the outer tube wall (30 of fig 7), wherein the base structure includes a horizontal planar face (78 in fig 3; 78’ in fig 8; where the faces of these structures lie on a horizontal plane) and a vertical planar face (seen as 76 in fig 3, 76’ in fig 8; where the faces of these structures lie on a vertical plane compared to the horizontal plane of the horizontal face) extending from the horizontal planar face to each side of the outer tube wall (in figs 3, 7, and 8 it can be seen that the vertical faces connect to the left and right side of the outer tube wall which meets the current claim language).  Essentially, the base structure further comprises a vertical planar face extending from the horizontal planar face to the outer tube wall (73 shows a horizontal planar face 78 in figs 2 and 3 and vertical planar faces as well connected to the outer wall 30,32,36).
	With respect to claim 2, the sealing mechanism comprises a female clip member (62; fig 2) and a male clip member (60), wherein the female clip member comprises an inward clip detent (near 66; fig 2) and the outward sealing face and the male clip member comprises an outward clip detent (just left of 66 in fig 2) and the inward sealing face (near 66 as well), wherein the female clip member is coupled to the male clip member around the pipe and adjacent ends of insulation tubing when the pipe insulation coupling and the pipe insulation tubing are installed on the pipe (seen in figure 1 which shows the device closed creating a space for the ends of the insulation; [0026]).
	With respect to claim 7, a first tab (fig 3 shows tabs extending inward from the left and right walls 48,46 the tab on the lower left just above wall 38 can be a first tab; although any of the tabs can be considered as the first tab) extending inwardly from the first body portion (48) of the outer tube wall to the center bore (fig 3) and a second tab extending inwardly from the second body portion (46; fig 3) of the outer tube wall to the center bore (the lower right tab can be considered as the second tab or any of the other tabs can be considered the second).	
	With respect to claim 8, a linear slot (formed just above surface 54 of element 38 in fig 3) separating the first planar interior wall (38) from the first tab and the second tab (see fig 3; and the definition of the first and second tabs above).
	With respect to claim 9, a portion of the outer tube wall adjacent the linear slot comprises a living hinge (there is a living hinge formed near 52a,d; [0025]).
	With respect to claim 10, the pipe insulation coupling is molded with the outer tube wall in an open position (such is a method step which holds little patentable weight on the final structure; however, fig 3 shows an open position and [0022] discusses forming the device by integral molding; and [0026] discusses injection molding where the mold would have to have an open shape or else it would be impossible to mold the male and female portions separately, if they were in the closed position one could not mold their specific structure).
	With respect to claim 11, the first planar interior wall extends inwardly from the first body portion of the outer tube wall (38 extends inward from wall 36,32 either of which can be considered the first body portion of the outer tube wall but at least 36,48 can be considered the first body portion and 38 extends therefrom in fig 3), wherein the pipe insulation coupling further comprises a second planar interior wall extending inwardly from the second body portion of the outer tube wall transverse to the longitudinal axis between the first and second ends (either of the wall portions form near 64,68 can be considered as the second planar interior wall but especially the one near 60 since such extends inward from a second body portion 32,46).
	With respect to claim 12, the pipe insulation coupling is in an open position (seen in fig 3), the pipe insulation coupling further comprises a slot separating the first and second planar interior walls, wherein a portion of the outer tube wall adjacent a narrow end of the slot comprises a living hinge (in fig 3, the first and second planar interior walls as defined above are located near slots 54 of the tabs just below and thereby form a narrow end near 52b and 52c which forms a living hinge as well [0025]).
	With respect to claim 13, a base structure integrally secured to the outer tube wall, wherein the base structure includes a horizontal wall and a pair of vertical walls extending upwardly from opposite lateral ends of the horizontal wall (fig 3 shows a base structure near 76,78 integrally secured to the outer tube wall 30,32,36 and has a horizontal wall 78 and a pair of vertical walls 76 extending upwardly from opposite lateral ends of the horizontal wall).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 16-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opperthauser (773) in view of Opperthauser (3370815).  With respect to claim 3, (as set forth above with respect to some of this language which now is in claim 1 and discussed above) a base structure integrally secured to the outer tube wall (76,78,82), wherein the base structure includes a horizontal planar face (78 fig 3) and a pair of rigid seating tabs (82 are the tabs taught by the 773 reference but such are flexible not rigid) extending generally vertically from the horizontal planar face (the extend from the bottom face but not the planar face), wherein when the pipe insulation coupling is mounted onto a channel having a slot (fig 1 shows the slot 18 and channel formed in 12), the horizontal planar face rests on the channel and the seating tabs extend into the slot (seen in fig 1).  Specifically, a base structure (76} integrally secured to the outer tube wall (32), wherein the base structure includes a horizontal planar face (78) and a pair of seating tabs {82} extending generally vertically from the horizontal planar face (78}, wherein when the pipe insulation coupling (10) is mounted onto a channel (12) having a slot (78), the horizontal planar face (78) rests on the channel and the seating tabs (82) extend into the slot [0027]. The reference to 773 discloses all of the recited structure with the exception of forming the tabs on the bottom planar face and making them rigid.  
The 815 Opperthauser reference discloses that it is old and well known in the art to form the same type of connection for a clamping device to a rail in figures 2 and 3 having the same type of tab structure seen in fig 3 to extend into a channel inside 26 and through a slot therein, and that the material is rigid (metal is mentioned in column 3, lines 27-33 which is a known rigid material; see figs 2,3, and 8).  It would have been obvious to one skilled in the art to modify the seating tabs in 773 to be made of a more rigid material to provide a more secure connection where a more flexible material would be able to bend and may not hold the pipe and insulation securely thereby preventing premature failure where it is known a more rigid material can be used for the same type of connection when desired, and such can extend from the bottom of the device which can be planar (see fig 11 which shows the curved bottom can be flat or planar near 100 and such is equivalent to curved bottoms such as figure 6) and it would have been obvious to modify the shape of the bottom of the device to be planar and have the tabs be provided down from the planar bottom as such is an equivalent shape known in the art and would allow for the bottom of the device to be more stable on the track that it is attached to thereby preventing premature failure and a more stable construction to prevent failure.  
With respect to claim 4, a width of the seating tabs corresponds to a width of the slot in the channel (this can be seen in 773 figure 1).
With respect to claim 5, the seating tabs facilitate proper positioning and stabilization of the base structure on the channel (the tabs in 773 are provided to secure the device to the channel and [0028-0029] discusses this and one skilled in the art would understand the desire for this structure is for positioning and stabilization based upon the functioning of this structure).  
	With regards to claim 16, such sets forth the subject matter set forth in claims 1 and 3 above combined into a single independent claim.  For the same reasons as set forth above with respect to claims 1 and 3 the 773 reference teaches all of the recited structure as set forth above in the discussion of claims 1 and 3 with the exception of forming the seating tabs 82 of rigid material.  It would have been obvious to one skilled in the art to modify the seating tabs in 773 to be made of a more rigid material to provide a more secure connection where a more flexible material would be able to bend and may not hold the pipe and insulation securely thereby preventing premature failure where it is known a more rigid material can be used for the same type of connection when desired, and such can extend from the bottom of the device which can be planar (see fig 11 which shows the curved bottom can be flat or planar near 100 and such is equivalent to curved bottoms such as figure 6) and it would have been obvious to modify the shape of the bottom of the device to be planar and have the tabs be provided down from the planar bottom as such is an equivalent shape known in the art and would allow for the bottom of the device to be more stable on the track that it is attached to thereby preventing premature failure and a more stable construction to prevent failure, especially when a planar face 78 can be provided on the bottom of the device, and 815 teaches it is known that the seating tabs can be made part of a planar bottom wall.  
	With respect to claim 17, such sets forth the same structure as claim 4, and for the same reasons as set forth above is met by the prior art of record as discussed above.  
	With respect to claim 18, such sets forth the same structure as claim 5, and for the same reasons as set forth above is met by the prior art of record as discussed above.  
	With respect to claim 20, such sets forth the same structure as claim 7, and for the same reasons as set forth above is met by the prior art of record as discussed above.  
	With respect to claim 21, such sets forth the same structure as claim 8, and for the same reasons as set forth above is met by the prior art of record as discussed above.  
	With respect to claim 22, such sets forth the same structure as claim 9, and for the same reasons as set forth above is met by the prior art of record as discussed above.  
	With respect to claim 23, such sets forth the same structure as claim 10, and for the same reasons as set forth above is met by the prior art of record as discussed above.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opperthauser (773) in view of Contitech (EP 3290764).   The reference to Opperthauser discloses all of the recited structure as set forth above, and with regards to claim 14, the sealing mechanism further comprises:
a flange extending downwardly from the second body portion of the outer tube wall; and
a locking tab extending generally perpendicular to the flange, wherein the locking tab includes a locking aperture (such is an alternate connection for the apparatus which is not taught in the 773 reference.  The reference to Contitech provides a teaching of how to fix a pipe clamp (1} comprising two halves (5, 10) joined by a living hinge (20) to a structure, according to the features of claim 14 (see Contitech, features (2, 6, 7 and 8) that correspond to a flange 2,3 extending from body portion 5,10 (figs 1,2) locking tabs 7,12 perpendicular to the flanges and apertures near 8 and 13.   It would have been obvious to a person skilled in the art, namely when the same result is to be achieved, to provide the Opperthauser device with an alternate form of connection including a flange extending downwardly from the second body portion of the outer tube wall; and a locking tab extending generally perpendicular to the flange, wherein the locking tab includes a locking aperture as suggested by Contitech thereby arriving at a pipe insulation coupling according to claim 14 where such would be an alternate way to connect the coupling structure for a pipe that can include insulation to a different type of surface other than a rail system which would increase the usefulness of the device when a rail system is not available it would still permit connection to support the pipe and insulation thereby increasing the value of the device due to expanded uses and applications.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opperthauser (773) in view of Contitech as applied to claim 14 above, and further in view of Goehse (1069937).  The reference to Opperthauser as modified discloses all of the recited structure as set forth above, and with regards to claim 15  the base structure further comprises a mounting tab extending from the horizontal wall below the living hinge, wherein the mounting tab includes a mounting aperture (this structure is not shown in the 773 reference to provide a mounting tab extending from the horizontal wall and located under a living hinge).  The reference to Goehse teaches it is old and well known in the art of pipe supports that when a tab is provided on one portion of the support such as near 13x in figure 3, a tab 13y can be provided on the opposite side of the support that is provided with an opening therein near 13y to allow the hanger to be screwed to hold it down and support the pipe and support device.  It would have been obvious to one skilled in the art to modify the horizontal wall in Opperthauser 773 as modified by providing a tab extending therefrom which would end up below a living hinge since living hinges are located on both sides of the device, and that such can be provided with a hole for mounting by a screw to a wall or ceiling as suggested by Goehst and there is a desire to provide this additional tab especially when a hole is provided in a tab on the opposite side of the device as would be the case once Opperthauser were modified as set forth in claim 14 above, thereby teaching the desire based on the teachings of Goehst that providing an opposite tab would be desired when there already is a connection flange with a hole to secure both sides of the support and insure it does not come away from the mounting surface thereby preventing failure of the device and potential repairs from the failure.  

Response to Arguments
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive. With respect to the argument directed to Opperthauser 773, and the discussion of the amended language to claim 1, it should first be noted that the claim sets forth a horizontal planar face and a vertical planar face extending from the horizontal planar face and that the walls 78,78’ has faces lying on a horizontal plane that are flat so they are planar, and walls 76,76’ has faces that are perpendicular to the horizontal face 78,78’ and are flat so they form vertical planar faces to the horizontal planar face.  The argument that the ‘773 reference does not teach this is not found to be persuasive, since the reference clearly shows structure that meets this claim language, and 76,76’ are seen in figs 3, 7, and 8 to attach to the side wall of 30,32’ on each side left and right of the center position axis of the curved wall of 30,32’ which would meet the current claim language, since they extend to each side of the center line or axis of the wall 30,32’ which meets the language “each side”.  The 773’ reference teaches vertical base structure 76,76’ extends to each side of the outer wall, where the claim language is not specific enough to require the furthest outer surface of the largest outer diameter portion of the outer wall (as it appears applicants are trying to argue) and without being specific to this feature the arguments appear to be more specific than the claim language and therefore not found to be persuasive since they are not of the same scope as the claim limitations, therefore the rejection still stands.  The claim language would need to be much more specific with respect to planes the faces lie on and/or the actual position on the side that the vertical planar face attached to overcome the ‘773 reference.  The arguments directed to the lateral inboard distance is therefore also not persuasive because there is no claim language directed to this feature or that specifically sets forth this difference from the prior art, therefore this argument is not persuasive and the rejection still stands.  Due to the broadness of the claim language the argument that structure 82 in the ‘773 reference would not permit relocation of the vertical surfaces 76 is not persuasive since there is nothing in the claim language that specifically locates the vertical planar faces that would require 76 to be moved to meet the claim language, however, it should be also noted that fig 8 shows shading that suggests a different type of vertical planar face can also be provided in the base structure, and if amended to be more specific it is not clear that this would be allowable either based on the teachings of Bhosale (2017/0058944) which shows the same type of base structure and how to use this type of base structure to connect the member to a rail system with a groove and may be brought in as either a modifying or teaching reference.  It should also be noted that it is unclear at this time what modification to the claim language may be made in order to overcome the ‘773 reference, but with regards to structure 82 such is connected to the sidewall close to where 76 attaches to 30,32 and therefore moving both structures further outward to the outermost walls of 30,32 may still be obvious and would not necessarily destroy the ‘773 reference.  At this time the arguments are not found to be persuasive based on the current claim language, and the rejection still stands.  There are no other arguments made with respect to the 103 rejections other than as pertained to the 102 rejections.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Senkpiel disclosing a state of the art mount for a pipe and its base structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH